Order entered September 3, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00111-CV

                    IN THE INTEREST OF S.G.I., A CHILD

               On Appeal from the 302nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-18-12157

                                      ORDER

      On June 15, 2020, we granted appellant’s second motion for extension of

time to file his brief and ordered the brief be filed no later than August 10, 2020.

To date, however, the brief has not been filed.

      Accordingly, we ORDER appellant to file his brief no later than

September 14, 2020.        As the brief was first due May 6, 2020, we caution

appellant that failure to comply may result in the appeal being dismissed without

further notice. See TEX. R. APP. P. 38.8(a)(1), 42.3(b),(c).

                                              /s/    KEN MOLBERG
                                                     JUSTICE